Citation Nr: 1645118	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-38 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

For the period from April 1, 2012, to June 30, 2012, entitlement to restoration of a 100 percent disability rating for a left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 2011 rating decision granted a post-surgical 100 percent rating for the left knee replacement for a 13 month period, effective May 31, 2011 (to June 30, 2012). 

2.  An August 2011 rating decision proposed to reduce the disability rating  based upon the fact that there was a partial knee replacement.


CONCLUSION OF LAW

For the period from April 1, 2012 to June 30, 2012, restoration of a 100 percent disability rating for a left knee replacement is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.30, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The issue before the Board is what constitutes a knee replacement.  The outcome of this case is controlled by Hudgen v. McDonald, 823 F.3d 630 (Fed.Cir. 2016).  The post-surgical 100 percent evaluation is restored.


ORDER

For the period from April 1, 2012, to June 30, 2012, entitlement to a restoration of a post-surgical 100 percent disability rating for a left knee replacement is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


